Citation Nr: 1422784	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1963 to May 1967, with additional service from September 1978 to March 1991.    

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Waco, Texas, Regional Office (RO), which denied service connection for COPD.


FINDINGS OF FACT

1.  COPD was not incurred in service.

2.  The currently diagnosed COPD is not etiologically related to service.

3.  Service connection is precluded for COPD as due to the use of tobacco products during active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1103(a), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The timely December 2009 notice letter sent prior to the initial denial of the claim for service connection for COPD fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

The Veteran was afforded an April 2010 VA respiratory examination.  The April 2010 examination report and a June 2010 addendum medical opinion are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that all relevant testing was performed and findings advanced and the addendum medical opinion is adequate.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for COPD

The Veteran contends that service connection for COPD is warranted due to cigarette smoking, which was actively encouraged by the military and began during his period of active service.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service, including to the findings and symptoms experienced during service.  Service treatment records include a December 16, 1977 radiology report revealing expanded and clear lungs.  A December 18, 1977 radiology report revealed no changes and no evidence of pneumothorax.  A December 21, 1977 radiology report indicates that a chest X-ray revealed inflammatory changes in the lingular division of the left upper lobe.  The December 21, 1977 radiologist noted that, because a chest X-ray had also been provided on December 18, 1977, the short interval between the two examinations was not long enough to be certain that the December 21, 1977 X-ray results did not reveal active process superimposed upon COPD.  An August 1979 service treatment record reveals that the Veteran experienced severe dyspnea and, after performing an exercise stress test, mild wheezing; however, physical examination, revealed clear lungs.  

Shortly before service separation, a February 1991 service treatment record reflects that the treating physician recorded pulmonary function test results showing Forced Expiratory Volume of 91 percent.  The February 1991 physician noted that a diagnosis of reactive airway disease was not supported.  Shortly after service separation, in October 1991, the Veteran reported that he had a "rare episode of wheezing last spring," but not present at the time of the October 1991 VA treatment visit.  

COPD did not have its onset until years after service in April 1993.  In April 1993, pulmonary function testing revealed mild airway obstruction, which improved post-bronchodilator.  The VA physician advanced a diagnosis of reactive airway disease.  Upon examination, in April 2010, the VA examiner diagnosed the Veteran with COPD.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The medical opinion of record further weighs against finding that the Veteran's COPD is causally or etiologically related to service.  In a June 2010 VA respiratory examination report, the VA examiner noted the Veteran's cigarette smoking habit of two and a half packs a day for a 27-year period, which, the Veteran reported, ceased in 1988.  After review of the Veteran's in-service and post-service treatment records, current respiratory symptoms, and treatment, the June 2010 VA examiner opined that the Veteran's COPD was not at least as likely related to service.  In support of the medical opinion, the June 2010 VA examiner noted the absence of recurrent pulmonary disorder symptoms in service, including persistent dyspnea, coughing, and sputum production.  

Specifically addressing the December 21, 1977 radiology notations, the June 2010 VA examiner noted that the X-ray results noticeably did not reveal hyper-expanded lungs, which is consistent with radiologic findings of COPD, and emphasized that the mentioning of COPD does not constitute a COPD diagnosis.  The June 2010 VA examiner further noted that COPD cannot be diagnosed by chest X-ray alone, rather it is customary to administer a pulmonary function test to confirm a COPD diagnosis.  The June 2010 VA examiner provided an adequate rationale for the medical opinion based on accurate history, clinical findings, and review of the record.  The June 2010 VA medical opinion is of great probative value.  There is no contrary medical evidence or medical opinion of record.

As noted above, the Veteran has asserted that he currently suffers from COPD due to tobacco smoking, which was actively encouraged by the military and began during his period of active service.  The Veteran is competent to report that he began smoking tobacco products during service, and there is no clear indication in the record that the account is not credible; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  The Veteran filed the current claim in November 2009; therefore, this assertion is against the claim for service connection as it suggests an etiology for COPD for which service connection is legally precluded.   

Although the Veteran has asserted that COPD is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his COPD and active service because such a medical opinion requires specific medical knowledge and training.  

In light of the foregoing, the weight of the evidence is against a finding that COPD was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the service connection claim for COPD; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


